Citation Nr: 1430908	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-13 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C, to include as due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1972 to September 1976.  The Veteran died in January 2013, while his claim was pending.  The appellant is the Veteran's surviving spouse and is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2002).

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hepatitis C, claimed as liver condition.

The Virtual VA and VBMS files have been reviewed.


FINDINGS OF FACT

1.  The Veteran died in January 2013; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending appeals to completion.

2.  Hepatitis C was not shown to be present in service or until many years after service, and has not been shown by competent medical or competent and credible lay evidence to be otherwise etiologically related to such active duty.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in April 2008 and February 2009.  These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  A May 2008 letter also requested that he inform VA of the risk factors associated with hepatitis C infection that pertained to him.  Thus, the Appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, Social Security disability records, VA medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA examinations in March and July 2010 to assist in determining the nature and etiology of his hepatitis C.  The VA examination is adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no indication that a further VA opinion would aid in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159. 

The Appellant has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Medically recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998). 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified several "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was that, while population studies suggest hepatitis C can be sexually transmitted, the chance for such transmission is well below comparable rates for HIV/AIDS or hepatitis B infection.  Moreover, the source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may come from blood-contaminated cuts or wounds, contaminated medical equipment, or multi-dose vials of medications.  It was concluded that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and intravenous drug use. 

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011). In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987. Id. , at p. 6. 

The National Academy of Sciences ' National Research Council (NRC) published its report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009. This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, including kidney cancer and renal toxicity.  VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hepatitis C

The Appellant asserts that the Veteran's hepatitis C resulted from exposure to contaminated water at Camp Lejeune, during his active duty service.  In the Veteran's May 2008 response to the RO's May 2008 hepatitis risk factor questionnaire, he asserted that he was not exposed to any of the listed risk factors.

The Veteran's service personnel records indicate that he was stationed at Camp Lejeune from approximately October 1972 to March 1973, and from May 1974 to March 1976.  Thus, exposure to contaminated water is conceded.  Service treatment records show that he was exposed to possible risk factors before and during his active duty service.  His June 1972 report of medical examination, conducted upon his entrance into active duty service, shows that he had a tattoo prior to service.  A November 1974 service treatment record shows that he was treated for a laceration on his wrist after a boxing injury.  He was treated for a superficial laceration and blood blister on his hands in October 1975.  He underwent bilateral hammertoe surgery in November 1973.  Another November 1974 service treatment record shows a diagnosis of gonorrhea.  He was diagnosed with crabs in September 1974.  The service treatment records are negative for symptoms suggestive of hepatitis C.  However, as hepatitis C is a viral disease that may be asymptomatic at the time of infection, service connection may still be warranted if all the evidence establishes that the disease was incurred in or related to service.  

Post-service records show that the Veteran was diagnosed with hepatitis C in March 2008.  At a February 2008 VA outpatient visit, he reported feeling fatigued for about a year.  Noting his history of drug abuse, both intravenous and oral, the VA nurse ordered a hepatitis C test.  That test was reported positive in March 2008.  At a March 2008 VA outpatient visit, he reported a history of substance abuse, including LSD, heroin, and cocaine, but noted that he quit several years ago.  He underwent a hepatitis C consultation in April 2008.  He reported that, while he was in service, he was told that he had hepatitis C, liver disease, and a scar on his liver.  

In March 2010, a VA clinician reviewed the Veteran's file and assertions, and concluded that it was not likely that the Veteran's hepatitis C was related to exposure to contaminated water at Camp Lejeune during his military service.  The VA examiner noted that service treatment records did not document any symptoms that would indicate that hepatitis C was present in service, and that the Veteran had pre- and post-service risk factors including the tattoo and intravenous drug use.

The record contains a May 2010 statement by a VA physician, who asserts that the Veteran's hepatitis was incurred in service.  He reasons that, "it is known and has become public knowledge that indeed there were a huge number of cases of hepatitis that were contracted from the water supply system in Camp Lejeune over that period time when the patient was stationed there."  However, no medical literature or other supporting documents were provided.  The VA physician repeated the Veteran's report that he was told that he had hepatitis C in service.  The VA physician further opined that the Veteran's hepatitis C is "100% related to his prior service."  The physician did not provide a rationale for his conclusion.

The Veteran was provided a July 2010 VA examination.  The Veteran reported that his risk factors for hepatitis C included tattoos before and after service, intranasal cocaine use during service, and intravenous drug use after service.  The VA examiner opined that hepatitis C is not due to service, to include contaminated drinking water.  The examiner explained that the contaminated water at Camp Lejeune was due to chemicals, which could damage the liver but could not cause hepatitis C, because hepatitis C is spread by blood.  The VA examiner opined that the most likely risk factor for contracting hepatitis C was the Veteran's use of intravenous drugs after service.  The examiner further stated that the medical literature does not support the May 2010 VA physician's opinion.  Rather, the July 2010 VA examiner cited to a report by the National Academy of Sciences to support his conclusion that there is no association between hepatitis and exposure to the contaminated water.  The National Academy of Sciences, Contaminated Water Supplies at Camp Lejeune - Assessing Potential Health Effects (2009).

The Board finds that the July 2010 VA examination report is highly probative medical evidence.  The VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that was supported by sound reasoning and medical literature.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).    

The Board carefully considered the May 2010 statement of the treating physician but finds that it is entitled to less probative weight as it does not provide a rationale.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record, and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  Rather, the treating physician generically cites to medical literature and newspaper reports without listing what reports he relied on or explaining how such studies correlate to the Veteran's specific symptoms and disability picture.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Wallin v. West, 11 Vet. App. 509, 513 (1998).  Furthermore, the treating physician relied entirely on the Veteran's reported history of liver disease or hepatitis during service.  As explained above, the service records fail to document such a diagnosis and the July 2010 VA examiner reviewed the service records and concluded that the service treatment records were silent for hepatitis.  In other words, the May 2010 statement is based, in part, on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

As to the assertions that hepatitis C is related to service, the Board acknowledges that a lay person is competent to give evidence about what he sees and feels; for example, he is competent to report exposure to blood/bodily fluids or that he received vaccinations.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To the extent that the Veteran previously claimed that his hepatitis C was caused by contaminated drinking water or any other event in service, however, the Board finds that he is not competent.  Hepatitis C is a complex medical condition that requires medical expertise to diagnose, treat, and attribute to risk factors denoted in the medical records.  It is not capable of lay observation alone.  Nor is he competent to provide a medical opinion as to the effects of his exposure to contaminated drinking water at Camp Lejeune.  Hence, the Veteran's statements are simply not sufficient upon which to grant the claim, and his opinion is far outweighed by the absence of objective findings of hepatitis in the service treatment records, the post-service reports of intravenous drug use, and the 2010 VA opinions by medical professionals.  See Jandreau, supra, and Buchanan, supra.  

The Board also acknowledges the assertion that a medical professional told the Veteran that he had hepatitis C during his active duty service; however, the Board finds that this report is not accurate.  The Board finds that in this case the service treatment records are complete.  As noted, the service treatment records contain reports of chronological care that document injuries and illnesses sustained during service.  Had the Veteran received a diagnosis of hepatitis C in service, it would have been documented in service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); AZ v. Shinseki, No. 2012-7046, 2013 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  The Board finds that the assertion of an in service diagnosis is not credible.  Thus, the weight of the lay and medical evidence does not demonstrate that hepatitis C was present during service.

Accordingly, the preponderance of the evidence is against the claim for service connection for hepatitis C, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).







ORDER

Service connection for hepatitis C is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


